In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Sherman, J.H.O.), dated February 20, 1996, as, after a nonjury trial, (1) awarded the defendant wife a 50% interest in the marital residence and a 25% interest in the remaining marital assets, and (2) failed to award him an equitable share of the defendant wife’s personal injury award.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the court’s equitable distribution of the marital property was not an improvident exercise of discretion (see, Domestic Relations Law § 236 [B] [5] [d] [1]-[10]). Contrary to the husband’s contention, he is not entitled to an equitable share of the wife’s personal injury award (see, Domestic Relations Law § 236 [B] [1] [d] [2]).
The husband’s remaining contentions are without merit. Santucci, J. P., Joy, McGinity and Luciano, JJ., concur.